—Order unanimously reversed on the law without costs, petition dismissed and order of probation reinstated. Memorandum: The violation petition must be dismissed for failure to comply with Family Court Act § 360.2 (2) (see, Matter of Vincent T., 274 AD2d 399; Matter of Steven DD., 243 AD2d 890; Matter of Michael C., 238 AD2d 680), and order of probation reinstated (see, Matter of Michael C., supra, at 682). In view of our determination, we do not reach respondent’s remaining contention. (Appeal from Order of Oswego County Family Court, Roman, J. — Violation of Probation.) Present — Pigott, Jr., P. J., Pine, Hurlbutt, Kehoe and Lawton, JJ.